


Exhibit 10.58

 

SUMMARY OF COMPENSATION ARRANGEMENTS
WITH CERTAIN EXECUTIVE OFFICERS

 

All of our executive officers, except for our Chief Executive Officer Sandeep
Mathrani, are “at will” employees. We have no written or oral employment
agreements with these executive officers. A copy or description of any future
such employment arrangement will be filed to the extent required.

 

The descriptions below summarize our employment arrangements with the following
executive officers:

 

·           Alan Barocas, Senior Executive Vice President, Mall Leasing;

 

·           Michael Berman, Executive Vice President and Chief Financial
Officer;

 

·           Shobi Khan, Chief Operating Officer;

 

·           Richard Pesin, Executive Vice President, Anchors, Development and
Construction.

 

All of the compensation arrangements we have with our executive officers,
including those listed above, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors.

 

Annual Base Salary

 

The current annual base salary for each of Messrs. Barocas, Berman, Khan and
Pesin is $750,000 less applicable taxes and withholdings.

 

Bonus Plans and Incentive Compensation

 

Messrs. Barocas and Pesin are each eligible for a minimum discretionary bonus of
$500,000, payable in 2012 and 2013, based upon their respective performances in
2011 and 2012.  Additionally, both of the foregoing individuals, as well as
Messrs. Berman and Khan, received 400,000 non-qualified stock options under our
2010 Equity Incentive Plan.  The options granted to Messrs. Barocas and Pesin
will vest ratably over four years.  The options granted to Mr. Berman will vest
over five years.  Mr. Berman also received 50,000 shares of restricted stock,
which will vest over three years.

 

Mr. Berman is eligible for a guaranteed discretionary award of $450,000 for
2012, and a guaranteed minimum incentive payment of $750,000 for 2013.  After
beginning employment with the Company, Mr. Kahn received a signing bonus of
$550,000 and is eligible for a discretionary bonus of up to $500,000 in 2012.

 

Other Compensation

 

Messrs. Barocas and Pesin are eligible for a relocation package of up to
$150,000, and Mr. Barocas may be entitled to receive an additional amount for
relocation if we relocate him from Chicago.

 

Severance

 

Although the above listed executive officers are at-will employees, both
Messrs. Barocas and Pesin are eligible to receive severance payments equal to
six months of their respective base salaries and prorated bonus if employment is
terminated by us without cause.

 

If Mr. Khan is terminated by us without cause, he will be eligible for a
severance payment equal to his annual base salary and a prorated bonus.  If
Mr. Khan voluntarily terminates his employment with the

 

--------------------------------------------------------------------------------


 

Company or is terminated for cause before the second anniversary of his start
date, he will be required to pay the Company the full amount of his signing
bonus within thirty (30) days of his termination date.

 

If Mr. Berman is terminated by us without cause, he will be eligible to receive
a severance payment equal to two year’s base salary and incentive; his grant of
50,000 shares of restricted stock will vest immediately; and the portion of his
pro rata yearly share of stock options that would have vested on the yearly
anniversary of his grant date will vest on his termination date instead. 
Following such termination, the options may be exercised during the sixty (60)
day period immediately following the termination date, and shall be forfeited
thereafter.

 

2

--------------------------------------------------------------------------------
